Citation Nr: 1415577	
Decision Date: 04/09/14    Archive Date: 04/15/14

DOCKET NO.  11-17 110	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to service connection for left ear hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A.P. Armstrong, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1957 to June 1961.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2013).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

The Veteran's left ear hearing loss began in service.


CONCLUSION OF LAW

The criteria for service connection for left ear hearing loss have been met.  38 U.S.C.A. §§ 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.309(a) (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection will be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1131; 38 C.F.R. § 3.303(a).

To establish service connection for a disability, there must be evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the current disability. Holton v. Shinseki, 557 F.3d 1362 (Fed. Cir. 2013), (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)). 

The Veteran is competent to provide evidence of observable symptoms.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  The Board also finds him credible as his statements have been detailed, internally consistent, and consistent with other evidence of record.

A VA Examination in June 2010 showed that the Veteran had hearing loss as defined by VA.  38 C.F.R. § 3.385.  A current disability is thus demonstrated.  The Veteran had noise exposure during service.  At the June 2010 examination he reported being exposed to loud engine noise when making deliveries to jets.  This is consistent with his service occupation.  See Form DD 214.

The evidence also supports a finding that the Veteran's current left ear hearing loss is related to the in-service noise exposure.  In his January 2010 claim, the Veteran reported the onset of hearing loss at the end of active duty in 1961.  Nexus to service can be proven by lay evidence of continuous symptoms for the chronic diseases enumerated in 38 C.F.R. § 3.309.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  As an organic disease of the nervous system, sensorineural hearing loss is a chronic disease for which nexus can be proven by lay evidence.  See id; 38 C.F.R. § 3.309.  Further, service treatment records (STR) show normal hearing at entrance with a whisper test and a shift in hearing in the left ear at separation with 40 decibels at the 250 decibel level and 25 at the 500 decibel level.  This shift is evidence that the Veteran sustained some hearing loss during service.

The VA examiner in June 2010 offered a negative opinion on the relationship between the Veteran's current left ear hearing loss and service.  However, the examiner's rationale relied heavily on audiogram results from July 1957.  The results of this audiogram were scratched out by the examiner at the time of the test with no note or reason.  Without explanation for scratching the results, the July 1957 audiogram is not probative.  Therefore, the June 2010 VA examiner's opinion is less probative.          

The Veteran's statements of continuous symptoms and a shift in hearing during service evidence a causal relationship to his current disability; therefore, service connection is warranted.  See 38 C.F.R. § 3.303.


ORDER

Service connection for left ear hearing loss is granted.



____________________________________________
Mark D. Hindin.
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


